                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 ASHTON HUGHES, JOSHUA VANDUSEN, )
 SHANNON HELMERS, and                   )
 CHARLES DODSON,                        )
                                        )
       Plaintiffs,                      )
                                        )
 v.                                     )                      No. 4:19-CV-28-CLC-SKL
                                        )
 DENISE JACKSON and RVSHARE, LLC,       )
                                        )
       Defendants.                      )
 ______________________________________ )
                                        )
 DENISE JACKSON,                        )
                                        )
       Counter-Plaintiff,               )
                                        )
 v.                                     )
                                        )
 ASHTON HUGHES,                         )
                                        )
       Counter-Defendant                )

                                 MEMORANDUM AND ORDER

        Before the Court is a motion to extend the deadline to complete discovery [Doc. 75], filed

 on January 28, 2021, by Plaintiffs Ashton Hughes, Joshua VanDusen, Shannon Helmers, and

 Charles Dodson (“Plaintiffs”). Defendant RVshare LLC filed a response [Doc. 76], which

 Defendant Denise Jackson joined [Doc. 77]. Plaintiffs filed a reply [Doc. 78], and the motion is

 now ripe.1




 1
  Defendant RVshare also filed a related Motion for Expedited Hearing and Sur-Reply to Plaintiffs’
 Reply [Doc. 79]. In light of the Court’s ruling on Plaintiffs’ motion, Defendant RVshare’s motion
 [Doc. 79] will be DENIED AS MOOT. Further, the Court will not consider Defendant RVshare’s
 sur-reply, as it was filed without leave of Court, in violation of Eastern District of Tennessee Local
 Rule 7.1(d).


Case 4:19-cv-00028-CLC-SKL Document 80 Filed 02/17/21 Page 1 of 5 PageID #: 361
 I.     BACKGROUND

        In their motion, Plaintiffs request an extension of the discovery deadline from January 29,

 2021, which was the day after the motion was filed, to March 31, 2021. Plaintiffs indicate that, as

 of January 28, the parties had agreed to mediate “in the next few weeks,” but they have not yet

 scheduled a mediation [Doc. 75 at Page ID # 334]. Although Plaintiffs do not request an extension

 of any other case deadlines, they state they are not opposed to any such extension. Of note, the

 dispositive motion deadline is currently set for February 18, 2021 [Doc. 47 at Page ID # 224].

        In its response, Defendant RVshare opposes a blanket extension of the discovery deadline.

 However, it does not oppose an extension for certain limited purposes: (1) to allow Plaintiffs and

 Jackson to take the depositions of four fact witnesses (Anissa Duckett, Justin Townley, Samantha

 Rockey, and Drew Hooker); (2) to allow Plaintiffs to “take depositions for medical proof,” and (3)

 for Plaintiffs and Defendant Jackson to take expert depositions [Doc. 76 at Page ID # 345-46].2

 Defendant RVshare states that it does not believe the limited extension would affect any other case

 deadlines [id. at Page ID # 346].

        In reply, Plaintiffs clarify that if the motion is granted, they “anticipate taking, without

 limitation, depositions of at least one out-of-state emergency-room physician . . . , witnesses with

 knowledge of the reasonableness of Plaintiffs’ associated medical and flight bills, and a Rule

 30(b)(6) representative of RVshare.” [Doc. 78 at Page ID # 350-51]. Plaintiffs also request a status

 conference with the Court to discuss changing the remaining case deadlines and the trial date.


 2
   These areas of discovery were originally listed by Plaintiff in an email exchange between the
 parties [Doc. 75-1]. The Court notes that at one point, Plaintiffs indicate they need more time for
 “medical proof” generally, not necessarily limited to depositions. However, later in the email, it
 appears Plaintiffs did intend to limit the “medical proof” to “medical depositions” [id. at Page ID
 # 339].
                                                  2



Case 4:19-cv-00028-CLC-SKL Document 80 Filed 02/17/21 Page 2 of 5 PageID #: 362
 II.       ANALYSIS

           The parties have had some 15 months for discovery in this case. Upon the filing of a joint

 motion on November 23, 2020, the original discovery period was extended from December 18,

 2020 to January 29, 2021. By now filing a request for a second extension of the discovery period—

 the day before the previously extended discovery period was set to close, with the motion not being

 ripe for another three weeks—Plaintiffs, in effect, are seeking to reopen discovery after it has

 closed.

           A scheduling order “may be modified only for good cause and with the judge’s consent.”

 Fed. R. Civ. P. 16(b)(4). “The primary measure of Rule 16’s ‘good cause’ standard is the moving

 party’s diligence in attempting to meet the case management order’s requirements.” Inge v. Rock

 Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (quoting Bradford v. DANA Corp., 249 F.3d 807,

 809 (8th Cir. 2001)). To show good cause to amend a scheduling order, “a moving party can

 demonstrate that he or she diligently attempted to meet the original deadline.” Gatza v. DCC Litig.

 Facility, Inc., 717 F. App’x 519, 521 (6th Cir. 2017) (citing Leary v. Daeschner, 349 F.3d 888,

 906 (6th Cir. 2003)), cert. denied, 138 S. Ct. 1177 (2018).

           The Sixth Circuit has held that the determination of good cause includes consideration of

 the following factors: “(1) when the moving party learned of the issue that is the subject of

 discovery; (2) how the discovery would affect the ruling below; (3) the length of the discovery

 period; (4) whether the moving party was dilatory; and (5) whether the adverse party was

 responsive to . . . discovery requests.” Bentkowski v. Scene Magazine, 637 F.3d 689, 696 (6th Cir.

 2011) (alteration in original) (quoting Dowling v. Cleveland Clinic Found., 593 F.3d 472, 478 (6th

 Cir. 2010)). In addition to examining whether Plaintiffs have shown “good cause,” the Court must


                                                   3



Case 4:19-cv-00028-CLC-SKL Document 80 Filed 02/17/21 Page 3 of 5 PageID #: 363
 consider whether the requested amendment will cause Defendants “to experience possible

 prejudice.” See Gatza, 717 F. App’x at 521 (6th Cir. 2017) (citing Inge v. Rock Fin. Corp., 281

 F.3d 613, 625 (6th Cir. 2005)). This Court has also identified “the relevance of the discovery,”

 and the “specificity of the discovery request” as being pertinent factors when determining whether

 to allow late discovery. See Shelbyville Hosp. Corp. v. Mosley, No. 4:13-CV-88, 2017 WL

 1155046, at *2 (E.D. Tenn. Mar. 27, 2017) (citations omitted).

        Considering these factors, the Court finds Plaintiffs have not shown good cause for another

 extension of the discovery deadline. There is no suggestion that Plaintiffs only recently learned

 of the individuals they now seek to depose. In particular, the need to depose a Rule 30(b)(6)

 witness designated by Defendant RVshare should have been clear for quite some time, as would

 the need to depose or otherwise get discovery from emergency room physicians and individuals

 with knowledge about the reasonableness of the medical bills.

        The parties were originally given over one year to complete discovery [Doc. 47], and the

 discovery period has already been extended once [Doc. 69]. Plaintiffs vaguely argue they have

 been diligent by noting that the parties have completed eight depositions since October 2020. But

 Defendant RVshare points out Plaintiffs have initiated only one of those eight. Moreover, the

 number completed should be considered in light of how many the parties have not completed,

 which by the Court’s count appears to be at least six or seven. There is no indication Defendants

 have been recalcitrant in scheduling depositions.

        Moreover, while the Court is sympathetic to the difficulties imposed by the COVID-19

 pandemic, Plaintiffs clearly knew about those difficulties prior to the day before discovery expired

 when they filed the instant motion. Finally, the Court disagrees that Defendants would not suffer


                                                  4



Case 4:19-cv-00028-CLC-SKL Document 80 Filed 02/17/21 Page 4 of 5 PageID #: 364
 prejudice as the dispositive motion deadline expires in one day, and trial is currently set for May

 10, 2021.

        Nevertheless, it appears the parties have communicated that certain depositions could be

 conducted, in effect, by agreement. The Court finds there is no prejudice in allowing the agreed-

 upon depositions to go forward. Moreover, there appears to be no dispute that the agreed-upon

 depositions would yield relevant information.

        Accordingly, the motion to extend the deadline to complete discovery [Doc. 75] is

 GRANTED IN PART AND DENIED IN PART as follows:

        (1) The discovery deadline is extended to March 31, 2021, solely to allow for the
            depositions of Anissa Duckett, Justin Townley, Samantha Rockey, and Drew Hooker;
            to allow for the depositions related to what the parties refer to as “medical proof”; and
            to allow for depositions of the parties’ experts.

        (2) The motion is denied in all other respects, and specifically denied as to the taking of a
            Defendant RVshare’s Rule 30(b)(6) deposition.

        (3) All other deadlines and requirements of the Court’s scheduling orders are unaffected
            by entry of this Memorandum and Order.

        Further, Defendant RVshare’s motion for an expedited hearing [Doc. 79] is DENIED AS

 MOOT in light of the Court’s ruling herein.

        SO ORDERED.

        ENTER:

                                               s/Susan K. Lee
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE




                                                 5



Case 4:19-cv-00028-CLC-SKL Document 80 Filed 02/17/21 Page 5 of 5 PageID #: 365
